ICJ_116_ArmedActivities_COD_UGA_2005-12-19_JUD_01_ME_07_EN.txt.                                                                             355




       DECLARATION OF JUDGE AD HOC VERHOEVEN

[Translation]

  “Declaratory” judgment : legality, limits — “Declaratory” judgment : Order
indicating provisional measures, obligation of cessation, assurances and guaran-
tees of non-repetition — Illegal use of force : consequences.




   1. As witnessed by my votes on the various elements of the dispositif
of the Judgment, I essentially concur in the conclusions reached by the
Court. Nevertheless, it is easily understandable in a complex case, where
the facts are sometimes difﬁcult to ascertain, that some misgiving might
be felt as to certain grounds for decision, or at least that markedly dif-
ferent reasoning might have been preferred on certain points. There is no
need to dwell on this. It is enough that agreement prevails on the disposi-
tif and the essential grounds underlying it. This notwithstanding, I think
it useful to raise a few points concerning several questions which, while
not addressed very explicitly in the Judgment, are not so removed from
it as to render them inappropriate for discussion, even brieﬂy, in this
declaration.
   2. The ﬁrst question concerns the so-called “declaratory” nature of a
decision ; this was underscored more than once by the Applicant, which
elsewhere characterized the decision as being one “of principle”. These
qualiﬁers are not very illuminating in themselves, given the multitude of
meanings ascribed to the words used in them. The gist of the principal
claim can nevertheless be readily grasped. It aims at holding the Respon-
dent responsible for the instances of wrongful use of force attributable to
it, but the claim separates the ﬁnding of a violation of law from repara-
tion for the ensuing injury. Thus, it is only in a subsequent phase of the
proceedings, once there has been a ﬁnding of unlawful conduct, that the
Court is called upon to decide the form and extent of the reparation, fail-
ing agreement thereon between the parties. It is not certain that the term
“declaratory” — which appears nowhere in the Judgment — adequately
reﬂects this separation. In essence, there is however no doubt as to the
latter’s legality. This is clearly shown by, for example, the Court’s Judg-
ment in the case concerning Military and Paramilitary Activities in and
against Nicaragua (Nicaragua v. United States of America) (Merits,
Judgment, I.C.J. Reports 1986, p. 149, para. 292 (15)), even though, for
reasons otherwise left unexplained, the Court did not grant the interim
award which had been sought in that case (ibid., p. 143, para. 285). In the
present proceedings, the Respondent is moreover hardly in a position to
attack the propriety of severing the two elements, since its counter-claims

                                                                            191

                  ARMED ACTIVITIES (DECL. VERHOEVEN)                    356

are presented in like fashion.

   In an international community, where, more than elsewhere, nego-
tiated solutions are to be preferred to those imposed by third parties,
even independent and impartial ones, it is understandable that the Court
should not be disinclined to rule initially solely on the “principle” of the
lawfulness of the acts or conduct complained of. This does not however
mean that the parties are free to make selective use of the Court as they
please. True, they are not required to have recourse to the Court ; but, if
they do submit to it, they cannot disregard its fundamental characteris-
tics. In this regard the present case offers a glimpse of the constraints —
or at least some of them — by which the Parties are bound when they
thus seek to sever the ﬁnding of responsibility per se from its concrete
implications. The fact that the Court does not rule on this point does not
mean that its Judgment is devoid of signiﬁcance in this regard.

(a) The ﬁrst constraint stems from the existence of facts — given legal
    characterization — without which there is no cause of action on the
    claim and beyond the scope of which a judicial decision is not vested
    with the authority of res judicata. In the case concerning Fisheries
    Jurisdiction (Federal Republic of Germany v. Iceland), the Court
    declined to make “a declaration of principle that Iceland is under an
    obligation to make compensation to the Federal Republic [of Ger-
    many] in respect of all unlawful acts of interference with ﬁshing ves-
    sels of the Federal Republic” (I.C.J. Reports 1974, p. 204, para. 74)
    alleged to have been harassed by Icelandic coastal patrol boats seek-
    ing to prevent them from conducting their ﬁshing activities in a
    maritime area which had been declared exclusive. The reason for the
    Court’s refusal is not entirely clear. In a case primarily involving a
    disputed delimitation, the main ground for decision appears how-
    ever to have been that the Court had no knowledge of the injurious
    acts, in the absence of which a decision ordering reparation, even
    one in principle, would be meaningless. Thus, the Court needed only
    to hold that the disputed extension of a zone from which the Ice-
    landic authorities sought to bar foreign vessels was not enforceable
    against the Applicant, implicitly referring the question of reparation
    for the alleged damage to a fresh Application — not to a subsequent
    phase of the proceedings initiated by the original Application.
       In the present case the existence of the injuries is beyond doubt.
    What is distinctive here however is that the Court has treated them
    by category, as it were, without ruling on each injurious “incident”.
    It is difﬁcult to see how the Court could have proceeded otherwise,
    given the multiplicity of injuries and the circumstances in which they
    arose. The authority of its decision as res judicata is not, in prin-
    ciple, affected by this, nor is that authority more circumscribed than
    that of a traditional interim judgment deferring the ﬁnal determina-
    tion of reparation owed to a later time. In reality, the form and

                                                                        192

                  ARMED ACTIVITIES (DECL. VERHOEVEN)                    357

    amount of reparation will not be the only questions to be decided by
    the Court if the Parties fail to agree on them ; it will also be for the
    Court to establish, in regard to those “incidents” falling within the
    category on which the Court has ruled, the causal nexus between an
    injury suffered and an act by the Respondent engaging its responsi-
    bility.
(b) It is also my view that a request to defer the decision on reparation
    should not be granted in the absence of persuasive reasons. It would
    be out of keeping with the dignity and true interest of the Court for
    it to allow proceedings to be severed when there is no objective jus-
    tiﬁcation for it. There is no difﬁculty with the Congo’s principal
    claim and Uganda’s ﬁrst counter-claim in this respect. It is easy to
    see why the Applicant, owing to the long conﬂict between the
    Parties and its consequences, should seek a ﬁnding of responsibility
    on the part of the Respondent, which it accuses of serious violation
    of the prohibition on the use of force, without waiting to gather all
    the evidence needed for a decision on reparation. Uganda’s second
    counter-claim is however much more questionable from this per-
    spective. Given that the violations of law alleged therein are speciﬁc
    and limited, it is difﬁcult to discern what could have prevented the
    Respondent from furnishing to the Court, without further delay, the
    information required for a decision on reparation. Admittedly, how-
    ever, there are no real drawbacks to deferring that decision in the
    present case and the seeming discrimination in the treatment of the
    Parties could have been deemed undesirable. This is why I thought it
    unnecessary to part company with the other Members of the Court
    on this point.


        That said, in my view the oral proceedings conﬁrmed that the
     second counter-claim bore only a very weak connection with the
     object and purpose of the principal claim. Thus, when the Court
     turned to ruling on the admissibility of that counter-claim, I was
     of the opinion that it failed to satisfy the connection requirement
     laid down in Article 80 of the Rules of Court. The Court held the
     claim admissible however and it appears undeniable that the acts of
     which the Applicant is accused, as described in the Judgment, were
     breaches of international law.

   3. Whether or not a claim conﬁned to seeking a judgment on the legal-
ity of conduct or of an act can be admitted is another question. In my
opinion, it cannot be. In a dispute over the respective rights of an appli-
cant and respondent, the effectiveness of the judgment would be largely
vitiated and the role of the Court distorted if it were to be forbidden to
pronounce, with a view to effectively resolving the dispute between the
parties, upon the juridical consequences of the legal violation it has
found.

                                                                        193

                   ARMED ACTIVITIES (DECL. VERHOEVEN)                      358

   The present case raises no difﬁculty on this point since the Applicant is
essentially seeking reparation for injuries which it sees as the result of
legal violations for which it holds the Respondent responsible. Yet it is
true that the Applicant asserts no claim in respect of what it deems to be
the consequences of the violation of the Order imposing provisional
measures on the Parties. Should the Court therefore have conﬁned itself
to holding that this part of the Application was inadmissible ? That
undoubtedly is going too far. The essential raison d’être of provisional
measures being less to protect the rights of the parties than to safeguard
the “effectiveness” of the decision to be rendered by the Court in their
regard, non-compliance with those measures is in effect a challenge to the
authority of the Court. It is therefore understandable that the Court
should condemn, even proprio motu where appropriate, violations of
ordered measures evidenced by acts within its cognizance, without thereby
calling into question the general rule referred to above.
   For the same reason, I do not believe admissible an application con-
ﬁned to seeking, in addition to a ﬁnding of illegality, a ruling that there is
an obligation to cease and desist from it. Such a ruling would be inde-
pendent of the ﬁnding of illegality only if there existed a right to persist in
a violation, and that would seem preposterous. It does not matter whether
or not the State concerned undertakes to put an end to the violation,
because it obviously cannot unilaterally renounce its obligations. This is
most certainly not the same as seeking guarantees to this end ; that is
beyond the scope of a “declaratory” judgment strictly speaking. But a
court cannot order such guarantees unless they have been requested,
which is not the case here ; further, they can only be ordered if they are in
keeping with the intrinsic limits on a judicial function which is fundamen-
tally that of “stating” the law and which accordingly does not include
the power to order future measures deemed helpful in maintaining the
security or protecting the interests of the prevailing party.
   4. The Court refers in point 3 of the dispositif to the obligation to
“respect and ensure respect for human rights and international humani-
tarian law” in Ituri district, occupied by the Respondent. This obligation
cannot be denied, even though some uncertainty might endure as to the
exact meaning of the expression “ensure respect for”. The scope of the
obligation nevertheless extends well beyond the needs of the “occupa-
tion” in the technical sense of the term. This goes without saying for the
obligation to “respect” international humanitarian law and human rights,
but it is also true of the obligation to “ensure respect” for them, as is
clear from, for example, the four Geneva Conventions (1949) and the
ﬁrst Additional Protocol to them (1977). Thus, point 3 of the dispositif
cannot be interpreted as relieving the Respondent of any duty of vigi-
lance in areas where its troops are present but which are not “occupied”
by them within the meaning of the jus in bello. This is so even where the
use of force is in accordance with the jus ad bellum, because the lawful-
ness or unlawfulness of the use of arms is extraneous to the fundamental
requirements of protection of persons from which international humani-

                                                                           194

                   ARMED ACTIVITIES (DECL. VERHOEVEN)                    359

tarian law and human rights draw their inspiration. But this holds par-
ticularly true when a State uses force in violation of the jus ad bellum,
because it must assume responsibility for the consequences of the unrest
and chaos unleashed, as in the present case, by its military intervention.

   5. In point 5 of the dispositif the Court “ﬁnds” that Uganda is under
an obligation to make reparation to the Congo for the injury caused,
referring to the damage resulting from the violations of law found in
points 1, 3 and 4 of the dispositif. There is nothing out of the ordinary
about this per se. And it is clearly elementary that unilateral use of force,
when illegal, engages the responsibility of the author. At the time when
there were essentially no restrictions on the use of force, it was under-
standable that war reparations should by nature escape the rules of
responsibility. However, ever since the Charter of the United Nations
clearly banned the use of force, it is difﬁcult to see how a State having
used armed force otherwise than in self-defence can elude its obligation
to make reparation for the injury it has caused. It must be stressed that
this injury comprises all the damage deriving from the violation of the
prohibition on the use of force, regardless of whether it stems from acts
or practices which in themselves comply with the rules of the law of war.
It may be that breach of these rules augments the responsibility deriving
from the violation of the jus ad bellum ; be that as it may, compliance
with the jus in bello is never sufﬁcient to release a party from the obliga-
tion to make good all consequences of its violation of the jus ad bellum.
Where occupation is unlawful because it results from the use of force
otherwise than in self-defence, the occupying State bears an obligation,
for example, to make reparation for all ensuing damage, even if it has
acted in accordance with the Fourth Geneva Convention (1949) and
with the Regulations annexed to the Fourth Hague Convention (1907).
Contrary to the suggestion by the Respondent, an occupant enjoys no
right or prerogative under those Regulations by which it can avoid
responsibility in respect of an occupation established in violation of the
jus ad bellum. This is one of the basic consequences of the contemporary
prohibition on the use of force. It does not follow that a State legally
using force may breach the jus in bello ; the only point is that a State
unlawfully using force cannot plead compliance with the jus in bello
to avoid having to make reparation for the injury resulting from its
military actions.

  As basic as it is, this application of the law of responsibility can on
occasion give rise to difﬁculties. Some are technical. For example, in the
context of an armed conﬂict the causal connection between the injury
and the violation of the law will often be difﬁcult to prove, at least under
the standards traditionally applied for this purpose. Others are more
fundamental. There can, for instance, be some injustice in requiring
a people, particularly a (very) poor one, to pay a debt, possibly a (very)
heavy one, born of the errant conduct of leaders over whom it had little,

                                                                         195

                  ARMED ACTIVITIES (DECL. VERHOEVEN)                    360

or no, hold. The concern is one of long standing and is justiﬁed. It will no
doubt require international law one day to establish the conditions and
limits governing payment of State debts. Alone, it offers no basis for call-
ing into question the principle that a State having unlawfully used force
must make reparation for all the consequences of its “wrongdoing”.



                                             (Signed) Joe VERHOEVEN.




                                                                        196

